FILED
                           NOT FOR PUBLICATION                               JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ME LEE,                                          No. 09-55000

             Plaintiff-counter-claimant -        D.C. No. 2:07-cv-07026-FMC-
Appellant,                                       AJW

  v.
                                                 MEMORANDUM *
KYUNG H. CHOI; et al.,

             Defendants,

SOO BIUN, an individual; et al.,

             Counter-defendants,

SAM LEE,

              Counter-defendant,

  and

MIKYUNG JAIME KIM, AKA Kathleen
Kim; et al.,

             Defendants - Appellees,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
NETBANK FBS,

               Defendant-counter-claimant -
Appellee,

LNV Corporation, as Receiver of Netbank,
FBS,

            Successor-in-interest-
Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                             Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

      Me Lee appeals pro se from the district court’s order denying her motion to

reconsider the dismissal of her claims against the Federal Deposit Insurance

Corporation for lack of subject matter jurisdiction. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore deny Appellee LVN Corporation’s request.
See Fed. R. App. P. 34(a)(2).

                                         2                                     09-55000
      The district court did not abuse its discretion by denying Lee’s motion to

reconsider because she did not advance any viable ground for relief under the

Federal Rules of Civil Procedure or the Central District of California’s Local

Rules. See id. at 1262-63 (setting forth requirements for reconsideration under

Fed. R. Civ. P. 59(e) and 60); C.D. Cal. R. 7-18 (setting forth requirements for

reconsideration).

      Lee’s remaining contentions are unpersuasive.

      We do not consider Lee’s supplemental brief received on November 2,

because Lee did not file a motion to file a supplemental brief.

      All pending motions are denied.

      AFFIRMED.




                                          3                                      09-55000